Ed. F. McFaddin, Associate Justice, concurring. I agree with the result reached by the majority; but I think it would have been much simpler to have declared the Act No. 380 of 1955 to be unconstitutional, and that such result would have saved all the wording about “producers,” “processors,” or “distributors.” In my concurring opinion in Union Carbide v. White River Distributors, 224 Ark. 558, 275 S. W. 2d 455,1 said I considered the entire Act No. 92 of 1937 (the “Arkansas Fair Trade Act”) to be unconstitutional under the authority of our own case of Noble v. Davis, 204 Ark. 156, 161 S. W. 2d 189. By the same token, I consider the entire Act No. 380 of 1955 to be unconstitutional; and to me it seems easier to so state, and save all persons any thought that by getting the Legislature to revamp price-fixing acts, the Court may ultimately hold them constitutional. Noble v. Davis, supra, settles that point.